DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10, line 15, “prostheses” should read “prosthesis”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0218257 (Sun).
10. Sun discloses an endoluminal prosthesis system (FIG. 15) for being deployed in a patient's aorta (aorta 1) near the heart (FIG. 15). The system comprising a graft (stent graft 100) having a tubular body (FIG. 7a-7b) with a proximal end and a distal end (e.g., left and right ends in FIG. 7a-7b). The proximal end is an end configured to be deployed near a patient's heart and the distal end is an end configured to be deployed away from the patient's heart (FIG. 15; fully deployed as shown in FIG. 14-15 since FIG. 14-15 depict the prosthesis prior to withdrawal of portions of the prosthesis such as guidewire 20; the examiner notes that such preloading prior to full deployment meets the claimed limitations regarding “preloading”).

12. The system has a plurality of preloaded wires (guidewires 20) extending into the catheters and configured to be extended out of the catheters and out of the outer opening of the bridging branches (FIG. 15; P0087-P0088). 
13. The distal portion has a compressed delivery configuration and an expanded deployed configuration (P0047 and P0085). The distal portion is expandable into the deployed configuration separately from the middle portion (capability due to expandable nature in general at P0047 and P0085). 
14. The middle portion has a compressed delivery configuration and an expanded deployed configuration (P0047 and P0085).  
16. The inner openings of the bridging branches are attached to a wall of the middle portion (FIG. 15; P0088) and the bridging branches are pivotable relative to graft (see pivoting in FIG. 7a verse FIG. 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of US 2010/0042201 (Sherif).
1. Sun discloses an endoluminal prosthesis system (FIG. 15) for being deployed in a patient's aorta (aorta 1) near the heart (FIG. 15). The system comprising a graft (stent graft 100) having a tubular body (FIG. 7a-7b) with a proximal end and a distal end (e.g., left and right ends in FIG. 7a-7b). The proximal end is an end configured to be deployed near a patient's heart and the distal end is an end configured to be deployed away from the patient's heart (FIG. 15; P0088). The tubular body has a lumen extending from the proximal end to the distal end (FIG. 15; P0006). A proximal portion (proximal sealing portion 110) of the graft includes the proximal end (FIG. 7a; P0051). A distal portion of the graft (distal sealing portion 120) includes the distal end (FIG. 7a; P0051). A middle portion (intermediate portion 120) of the graft extends from the 
Sun discloses the invention substantially as claimed as discussed above. Sun discloses the prosthesis having an enlarged diameter portion (e.g., tapered portion of stent graft 100 between intermediate portion 120 and distal portion 120) disposed at a junction between the middle portion and the distal portion (FIG. 7a) but does not disclose a collar projecting radially from an outer surface of the tubular graft body. Sherif teaches a prosthesis system in the same field of endeavor having a collar (collar 120) disposed between middle and distal graft portions with the collar projecting radially from an outer surface of the tubular graft body and sized and configured to be sutured to a patient’s aorta for the purpose of attaching the graft to native tissue via sutures (FIG. 1; P0020, P0032, and P0043). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the 
2. The middle portion of the graft is stented (see stents 160 at P0058 and FIG. 7a). 
3. The middle portion includes a plurality of reinforcing members (stents 160) with each of the reinforcing members respectively surrounding one of the passageways (FIG. 7a; P0058). 
4. Sun discloses the system as discussed above and further discloses the proximal portion is unstented (see tapered portion of proximal sealing portion 110 which is “unstented” as shown in FIG. 7a) but does not disclose the proximal portion having a side branch. Sherif teaches a system in the same field of endeavor having a proximal portion with a side branch (70) extending radially outward from the proximal portion and providing fluid communication into the lumen of the graft (FIG. 1; P0046) for the purpose of joining the proximal portion to a heart-lung machine (FIG. 1; P0046). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the proximal portion of Sun to include a side branch as taught by Sherif in order to join the proximal portion to a heart-lung machine.
5. The system has a plurality of catheters (e.g., “delivery systems” 330 at FIG. 14-15 and P0087-P0088) extending into the proximal end (the examiner notes that either end of the stent graft 100 in FIG. 15 can reasonably be considered “proximal” since the left end is proximal to the heart and the right end is proximal to the delivery system 330). Each of the catheters extends into a respective one of the plurality of bridging branches (FIG. 15; P0087-P0088). The catheters are movable out of the bridging branches (FIG. 14-15; P0088). 
6. The system has a plurality of wires (guidewires 20) sized and configured to be extended through the bridging branches (FIG. 15; P0088) and capable of being extended through the proximal end (capability in FIG. 15). 

9. Each of the bridging branches is pivotable relative to the tubular body of the graft at an attachment interface between the tubular body and the bridging branch (see pivoting in FIG. 7a verse FIG. 15). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Sherif, as applied to claim 1 above, and further in view of US 2011/0288627 (Hartley ‘627).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sun, as applied to claim 10 above, and further in view of Hartley ‘627.
Sun discloses an endoluminal prosthesis for being deployed in a patient's aorta near the heart as discussed above but does not disclose each of the bridging branches extending inside the tubular body of the graft or the outer opening of each bridging branch being attached at the middle portion and the inner opening being disposed within the lumen of the graft. Hartley ‘627 teaches a prosthesis in the same field of endeavor having bridging branches (11) extending inside the tubular body of the graft (FIG. 1; P0055) where the outer opening of each bridging branch is attached at the middle portion and the inner opening is disposed within the lumen of the graft (FIG. 1; P0055) for the purpose of permanently attaching a bridging branch to create a good seal with the graft with the bridging branch being inverted for delivery and everted for use (FIG. 1-2; P0007 and P0055-P0056). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bridging branches of Sun to extend inside the tubular body of the graft as taught by Hartley ‘627 in order to permanently .
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Sherif and Hartley ‘627.
Sun discloses an endoluminal prosthesis system (FIG. 15) for being deployed in a patient's aorta (aorta 1) near the heart (FIG. 15). The system comprising a graft (stent graft 100) having a tubular body (FIG. 7a-7b) with a proximal end and a distal end (e.g., left and right ends in FIG. 7a-7b). The proximal end is an end configured to be deployed near a patient's heart and the distal end is an end configured to be deployed away from the patient's heart (FIG. 15; P0088). The tubular body has a lumen extending from the proximal end to the distal end (FIG. 15; P0006). A proximal portion (proximal sealing portion 110) of the graft includes the proximal end (FIG. 7a; P0051). A distal portion of the graft (distal sealing portion 120) includes the distal end (FIG. 7a; P0051). A middle portion (intermediate portion 120) of the graft extends from the proximal portion to the distal portion (FIG. 7a; P0051).  The system has a plurality of passageways (e.g., “fenestrations” for tubular extensions 140 at FIG. 15 and P0088) in the middle portion of the graft (FIG. 15; P0088).  The passageways permit fluid communication from the lumen of the graft to an exterior of the graft (FIG. 15; P0088). The system has a plurality of bridging branches (tubular extensions 140) with each of the bridging branches respectively disposed at one of the passageways (FIG. 15; P0088) and each of the bridging branches having an inner opening (e.g., opening of extension 140 proximal to stent graft 100 in FIG. 15) and an outer opening (e.g., opening of extension 140 distal to stent graft 100 in FIG. 15). The bridging branches provide fluid communication from the lumen of the graft to the exterior of the graft (FIG. 15; P0058, P0060, and P0088).  

Sun discloses the invention substantially as claimed as discussed above and further discloses the prosthesis having an enlarged diameter portion (e.g., tapered portion of stent graft 100 between intermediate portion 120 and distal portion 120) disposed at a junction between the middle portion and the distal portion (FIG. 7a) but does not disclose a collar projecting radially from an outer surface of the tubular graft body. Sherif teaches a prosthesis system in the same field of endeavor having a collar (collar 120) disposed between middle and distal graft portions with the collar projecting radially from an outer surface of the tubular graft body and sized and configured to be sutured to a patient’s aorta for the purpose of attaching the graft to native tissue via sutures (FIG. 1; P0020, P0032, and P0043). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the graft of Sun to include a collar as taught by Sherif in order to attach the graft to native tissue via sutures.
Sun discloses the invention substantially as claimed as discussed above.  However, Sun does not disclose each of the bridging branches extending inside the tubular body of the graft. Hartley ‘627 teaches a prosthesis in the same field of endeavor having bridging branches (11) extending inside the tubular body of the graft (FIG. 1; P0055) for the purpose of permanently .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sun, as applied to claim 10 above, and further in view of US 9,011,517 (Hartley ‘517).
Sun discloses an endoluminal prosthesis for being deployed in a patient's aorta near the heart as discussed above. However, Sun does not disclose each of the bridging branches extending inside the tubular body of the graft. Hartley ‘517 teaches a prosthesis in the same field of endeavor having bridging branches (64) extending inside the tubular body of the graft (FIG. 4A-4C) for the purpose of orienting the bridging branch at any desired angle relative to the tubular graft (FIG. 4A-4C; col. 5, lns. 45-48). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bridging branches of Sun to extend inside the tubular body of the graft as taught by Hartley ‘517 in order to orient the bridging branch at any desire angle relative to the tubular graft.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Sherif and Hartley ‘517.
Sun discloses an endoluminal prosthesis system (FIG. 15) for being deployed in a patient's aorta (aorta 1) near the heart (FIG. 15). The system comprising a graft (stent graft 100) having a tubular body (FIG. 7a-7b) with a proximal end and a distal end (e.g., left and right ends in FIG. 7a-7b). The proximal end is an end configured to be deployed near a patient's heart and 
Each of the distal portion and the middle portion is stented (see stents 150, 160) and separately expandable from a compressed delivery configuration to an expanded deployed configuration (capability due to expandable nature in general at P0047 and P0085). Each of the bridging branches includes a stent ring (stent 141) to maintain a generally tubular shape (FIG. 15; P0060). Each of the bridging branches is configured to be connected to a tubular graft extension (e.g., “secondary stent-grafts” at P0087-P0088). A respective tubular graft extension is attached to each of the bridging branches (FIG. 15; P0088).

However, Sun does not disclose each of the bridging branches extending inside the tubular body of the graft. Hartley ‘517 teaches a prosthesis in the same field of endeavor having bridging branches (64) extending inside the tubular body of the graft (FIG. 4A-4C) for the purpose of orienting the bridging branch at any desired angle relative to the tubular graft (FIG. 4A-4C; col. 5, lns. 45-48). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bridging branches of Sun to extend inside the tubular body of the graft as taught by Hartley ‘517 in order to orient the bridging branch at any desire angle relative to the tubular graft.
Allowable Subject Matter
Claim 21 is allowed. The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, in combination with other limitations of the claims, an endoluminal prosthesis system having a graft with an unstented proximal portion, a stented distal portion, and a stented middle portion where a collar is disposed at a junction between the middle portion and the distal portion and where the collar projects radially and where a plurality of bridging branches extend inside the tubular body of the graft, as recited in claim 21.
Response to Arguments
Applicant’s arguments regarding the new limitations with respect to claims 1, 10, and 17 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the rejection above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085.  The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771